Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of March 9, 2018 (the
“Effective Date”), by and between VMI Acquisitions, LLC, a Delaware limited
liability company (the “Buyer”) and Bespoke Extracts, Inc., a Nevada corporation
(the “Seller”).

 

RECITALS

 

WHEREAS, Seller is the lawful owner of a proprietary Machine-to-Machine
communications solution (“DiMi”), and owns certain other intellectual property
applicable to DiMi (collectively, the “Assets”);

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, on the terms and
subject to the conditions of this Agreement, the Assets;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

“Action” means any litigation, written claim threatening any third-party
adjudication of a dispute, suit, arbitration, mediation, inquiry, investigation,
government investigation, regulatory proceeding or other proceeding of any
nature (whether criminal, civil, legislative, administrative, regulatory,
prosecutorial or otherwise) by or before any arbitrator or Government Body or
similar person or body.

 

“Closing” means the closing of the transactions contemplated by this Agreement.

 

“Closing Date” means the date on which Closing occurs.

 

“Collateral Agreements” means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in
accordance with the terms hereof or thereof, including without limitation the
Bill of Sale.

 

“Encumbrance” means any mortgage, pledge, security interest, hypothecation,
assignment, or lien.

 

“Governmental Body” means any nation or government, any state or other political
subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any government entity (foreign, federal, state or local) or
any department, commission, board, agency, bureau, official or other regulatory,
administrative or judicial authority thereof or any entity (including a court or
self-regulatory organization) exercising executive, legislative or judicial,
tax, regulatory or administrative functions of or pertaining to government.

 

“Indemnified Party” means any party entitled to receive indemnification
hereunder.

 

“Indemnifying Party” means any party obligated to provide indemnification
hereunder.

 

“Knowledge” means actual knowledge.

 

“Law” or “Laws” means any law, statute, ordinance, rule, regulation, code,
order, judgment, tax ruling, injunction, decision or decree of any Governmental
Body.

 

“Licenses” means any licenses, registrations or certificates granted to Seller
by any Governmental Body as required by applicable Law.

 

“Material Adverse Effect” means any change, event or occurrence that is, or is
reasonably likely to be or become, materially adverse to (a) the Assets, (b) the
enforceability of, and the rights of Buyer to purchase the Assets, or (c) the
ability of Seller to consummate the transactions contemplated by this Agreement
and the Collateral Agreements or to perform its obligations hereunder or
thereunder, respectively.

 



 



 

“Party” means either Buyer or Seller.

 

“Parties” means Buyer and Seller, collectively.

 

“Permits” means all material permits, licenses, certificates, approvals,
qualifications, registrations, and similar authorizations issued to Seller by a
Governmental Body related to the Assets, including any amendment, modification,
limitation, condition or renewal thereof.

 

“Personal Information” means information from or about an individual that is
sufficient to identify such individual, including, but not limited to, an
individual’s: first and last name, home or other physical address; telephone
number, including home telephone number and mobile telephone number, email
address or other contact information; financial account number,
government-issued identifier, or persistent identifier, such as IP address or
other unique identifier with another piece of information that would permit the
identification of a person; list of contacts, provided that the list permitted
specific identification of those on such list; sufficiently precise physical
location; or any other information from or about an individual consumer that is
combined with information from or about an individual that is sufficient to
identify such individual.

 

“Tax Returns” means all returns, information returns, reports, declarations, or
other filings required to be made with any Governmental Body with respect to
Taxes.

 

“Taxes” mean all taxes of any kind, charges, fees, customs, levies, duties,
imposts, required deposits or other assessments, including all net income,
capital gains, gross income, gross receipt, property, franchise, sales, use,
excise, ad valorem, value added, transfer, gains, profits, license, net worth,
asset, transaction, and other taxes, imposed upon any person by any Law or
Governmental Body, together with any interest and any penalties, or additions to
tax, with respect to such taxes.

 

“Third Party” means any person other than, and not an affiliate of, a Party.

 

ARTICLE II 

PURCHASE AND SALE OF ASSETS

 

2.1.         Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, at the Closing, Seller agrees to sell, convey and assign to
Buyer, and Buyer agrees to purchase from Seller, free and clear from all
Encumbrances, all of Seller’s right, title and interest in, to and under the
Assets.

 

2.2.         Purchase Price. In consideration for the sale, transfer,
assignment, conveyance and delivery by Seller to Buyer of the Assets, Buyer
shall pay to Seller a total consideration of $180,000 (the “Purchase Price”)
payable by the members of the Buyer as follows:

 

(a)                 Each of Roberto Fata, Anthony Ivankovich and McGlothlin
Holdings, Ltd. shall pay $45,000 in cash; and

 

(b)                The Vantage Group Ltd. shall reduce the outstanding principal
amount of its promissory notes by and between The Vantage Group Ltd. and the
Seller, dated May 17, 2016 and August 15, 2016, by $10,000 and $26,000,
respectively, and the remaining $9,000 shall be for the reimbursement of
expenses, which shall be waived accordingly.

 



 1 



  

ARTICLE III 

CLOSING

 

3.1.         Closing. The Closing Date shall be the date that the Assets are
transmitted to or for the benefit of the Buyer (“Closing”). The consummation of
the transactions contemplated herein shall take place at the offices of the
Buyer, upon the satisfaction or waiver of all conditions to closing set forth in
this Agreement.

 

3.2.         Conditions to Obligations of Buyer. The obligations of Buyer to
effect the Closing shall be subject to:

 

(a)           (i) Seller having performed all of its obligations hereunder
required to be performed by it in all material respects at or prior to the
Closing Date, (ii) the representations and warranties of Seller contained in
this Agreement and in any certificate or other writing delivered by Seller
pursuant hereto shall, except as otherwise contemplated by this Agreement or
other writing, be true and correct in all material respects at and as of the
Closing Date as if made as of that date (except to the extent expressly made as
of an earlier date, in which case as of the earlier date), and (iii) Seller
shall have provided to Buyer a certificate signed by an authorized officer to
the foregoing effect.

 

(b)           Seller’s delivery of the following items to Buyer at (or prior to)
the Closing, in form and substance reasonably satisfactory to Buyer:

 

(i)                  a bill of sale for the Assets in the form of Exhibit A
hereto (the “Bill of Sale”) duly executed by Seller;

 

(ii)                such other instruments of assignment, transfer and
conveyance as Buyer shall reasonably request to transfer to and vest in Buyer
all of Seller’s right, title and interest in, to and under, the Assets; and

 

(iii)              this Agreement duly executed by the Seller.

 

(c)           Seller shall deliver copies of the following, in each case
certified as of the Closing Date by an authorized officer of the Seller:

 

(i)                  resolutions of Seller’s board of directors authorizing the
execution, delivery and performance of this Agreement and the other agreements
that such Party is required to execute and deliver pursuant to the terms of this
Agreement; and

 

(ii)                the signature and incumbency of the persons authorized to
execute and deliver this Agreement and the other agreements and certificates
that Seller is required to deliver pursuant to this Agreement.

 

(d)           No Action challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall be pending or have been instituted by any person before any
court, arbitrator or Governmental Body.

 

(e)           Simultaneously with the deliveries referred to in this
Section 3.2, Seller shall take or cause to be taken all such actions as may
reasonably be required to put Buyer in actual possession and operating control
of the Assets. To the extent the deliveries required under Section 3.2(b) are
not made, Buyer (in its sole discretion) may waive such requirement and Seller
shall cooperate in any reasonable arrangement designed to obtain for Buyer the
material benefits and privileges of such deliveries not made.

 

(f)            No Material Adverse Effect shall have occurred.

 



 2 



 

3.3.         Conditions to Obligations of Seller. The obligations of Seller to
effect the Closing shall be subject to:

 

(a)            (i) Buyer having performed all of its obligations hereunder
required to be performed by it in all material respects at or prior to the
Closing Date, (ii) the representations and warranties of Buyer contained in this
Agreement and in any certificate or other writing delivered by Buyer pursuant
hereto shall, except as otherwise contemplated by this Agreement or other
writing, be true and correct in all material respects at and as of the Closing
Date as if made as of that date (except to the extent expressly made as of an
earlier date, in which case as of the earlier date), and (iii) Buyer shall have
provided to Seller a certificate signed by an authorized officer to the
foregoing effect.

 

(b)            No Action challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall be pending or have been instituted by any person before any
court, arbitrator or Governmental Body.

 

(c)            Buyer’s delivery of this Agreement, duly executed by the Buyer,
to Seller at (or prior to) the Closing.

  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article IV are true and correct as of the date hereof.

 

4.1.         Organization and Qualification. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Seller has all requisite company power and authority to own, lease or
license and operate its business as currently operated.

 

4.2.         Authorization; Binding Effect.

 

(a)            Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the Collateral Agreements. The execution,
delivery and performance by Seller of this Agreement and the Collateral
Agreements, and the consummation by Seller of the transactions contemplated
hereby have been duly and validly approved by Seller’s board of directors and
its shareholders, and no other corporate actions or proceedings on the part of
Seller are necessary to authorize the execution, delivery and performance by
Seller of this Agreement and the Collateral Agreements or the transactions
contemplated hereby and thereby.

 

(b)           Seller has duly and validly executed and delivered this Agreement
and the Collateral Agreements. When this Agreement and each of the Collateral
Agreements to which Seller is or will be a Party have been duly executed and
delivered by Seller (assuming due execution by Buyer and any party to such
agreements other than Seller), this Agreement and each such Collateral Agreement
will constitute valid and legally binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as such
agreements may be subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws and equitable principles
relating to or affecting or qualifying the rights of creditors generally and
general principles of equity.

 

4.3.         Non-Contravention; Seller’s Consents. The execution, delivery and
performance of this Agreement and the applicable Collateral Agreements by
Seller, and the consummation of the transactions contemplated hereby and thereby
do not and will not:

 

(a)            conflict with or result in a breach or violation of any provision
of any organizational documents of Seller;

 

(b)            violate, or result in a breach of, or constitute an occurrence of
default under any provision of, result in the acceleration or cancellation of,
any obligation under, or give rise to a right by any Third Party to terminate or
amend its obligations under any contract to which Seller is a party, or by which
its assets or properties are bound, or result in the creation of any Encumbrance
upon any of the Assets, which violation, breach, default or Encumbrance would
have a Material Adverse Effect.

 



 3 



 

(c)            to Seller’s Knowledge, violate any applicable Law of any
Governmental Body having jurisdiction over Seller or the Assets, which would
have a Material Adverse Effect; or

 

(d)            require the consent, authorization, order or approval of, filing
or registration with, or waiver of any right of first refusal or first offer
from, any Governmental Body or any Third Party, that has not been obtained,
except as would not individually or in the aggregate be materially adverse to
Seller.

 

4.4.         Licenses and Permits. To Seller’s Knowledge, Seller is in
compliance with the Licenses and Permits, if any, which are required for it to
own, lease or operate the Assets as currently owned, leased and operated by
Seller, and no Action is pending or, to Seller’s Knowledge, threatened to revoke
or limit any such License or Permit.

 

4.5.         Compliance with Laws; Litigation. To Seller’s Knowledge, Seller is
in compliance with all Laws of or from Governmental Bodies applicable to the
Assets.

 

(a)           there are no Actions pending or, to Seller’s Knowledge, threatened
against Seller or, to Seller’s Knowledge, any of its officers or employees in
their capacity as such, in each case with respect to the Assets. Seller is not
subject to any order (consent or other), judgment, decree, injunction or
stipulation of or with any court or other Governmental Body that names Seller
and imposes a material ongoing obligation with respect to the Assets, which
would have a Material Adverse Effect.

 

(b)           there are no Actions pending or, to Seller’s Knowledge, threatened
by or against Seller with respect to this Agreement or any of the Collateral
Agreements, or in connection with the transactions contemplated hereby or
thereby, that would reasonably be expected to prevent or materially delay the
consummation by Seller of the transactions contemplated hereby or thereby or
would reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

 

4.6.         Taxes.

 

(a)           There are no liens for Taxes upon the Assets, except for liens for
Taxes not yet due and payable.

 

(b)           Seller has paid, or made provision for the payment of, all
material Taxes required to be paid by it with respect to the Assets.

 

4.7.         Brokers. No broker, finder, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission from Buyer in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller or any of its
affiliates.

 

4.8.         Privacy; Data Security.

 

(a)           Seller has not, in manner that violates applicable Laws, collected
Personal Information, including data collected from an IP address, web beacon,
pixel tag, ad tag, cookie, JavaScript, local storage, software, or by any other
means, or from a particular computer, Web browser, mobile telephone, or other
device or application, where such data is or may be used to identify or contact
an individual, device, or application (including, without limitation, by means
of an advertisement or content), or to predict or infer the preferences,
interests, or other characteristics of the device or of a user of such device or
application or is otherwise used to target advertisements or other content to a
device or application or to a user of such device or application (“Non-Personal
Information”). Seller does not, and the Assets purchased do not provide for
collection or utilization of, Personal Information or Non-Personal Information,
nor perform in any manner when utilized by users as intended, any function that
would collect Personal Information or Non-Personal Information from users in a
manner that is in contravention of applicable Laws.

 



 4 



 

(b)           To the knowledge of the Seller, at all times since inception, the
Seller has complied in all material respects with any Law applicable to the
Seller relating to the security of Personal Information to which the Seller or
Third Parties acting on the Seller’s behalf or otherwise having authorized
access to the Seller’s records, have access or otherwise collect or handle. To
the knowledge of the Seller, the Seller’s information security practices
conform, and at all times have conformed, in all material respects with (i) any
information security statements made by the Seller and (ii) all of the
contractual commitments of the Seller, including, but not limited to, any
contractual commitments to analytics providers, data providers, publishers,
advertisers and advertising networks, exchanges and advertising networks. The
Seller has made no statements to the general public regarding the information
security practices of the Seller. o Actions have been asserted or, to the
knowledge of the Seller, are threatened against the Seller by any Person with
respect to the security of Personal Information. To the knowledge of the Seller,
there has been no unauthorized access to or unauthorized disclosure or use of
Personal Information owned or licensed by the Seller or in the Seller’s
possession or control by or to any Third Party, including any Governmental
Entity.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof.

 

5.1.         Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Buyer has all requisite corporate power and authority to own, lease or license
and operate its business as currently operated.

 

5.2.         Authorization; Binding Effect.

 

(a)           Buyer has all requisite corporate power and authority to execute
and deliver this Agreement and each Collateral Agreement to which it is or will
be a party and to effect the transactions contemplated hereby and thereby. The
execution, delivery and performance by Buyer of this Agreement and each
Collateral Agreement to which it is or will be a party and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly and
validly approved by Buyer’s members, and no other corporate actions or
proceedings on the part of Buyer is necessary to authorize the execution,
delivery and performance by Buyer of this Agreement or the Collateral Agreements
to which it is or will be a party or the transactions contemplated hereby and
thereby.

 

(b)           Buyer has duly and validly executed and delivered this Agreement.
When this Agreement and each of the Collateral Agreements to which Buyer is or
will be a party have been duly executed and delivered by Buyer and (assuming due
execution by Seller), this Agreement and each such Collateral Agreement to which
it is a party will constitute valid and legally binding obligations of Buyer,
enforceable against it in accordance with their respective terms, except as such
agreements may be subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws and equitable principles
relating to or affecting or qualifying the rights of creditors generally and
general principles of equity.

 

ARTICLE VI
COVENANTS

 

6.1.         Access to Information.

 

(a)            Seller and Buyer each agree to preserve, for at least two (2)
years after the Closing Date, all material books, ledgers and other records that
are (i) reasonably related to the Assets and (ii) in their possession; provided,
that each Party will preserve all such material books, ledgers and other records
relating to Tax matters until expiration of the applicable statute of
limitations.

 



 5 



 

(b)            From and after the date of this Agreement and until the Closing
Date or the earlier termination of this Agreement, Seller shall give Buyer and
Buyer’s employees and agents, reasonable access upon reasonable notice during
normal business hours to such information concerning the Seller as Buyer may
reasonably request.

 

(c)            On and after the Closing Date, Seller and Buyer will take all
appropriate action and execute all documents, instruments or conveyances of any
kind which may be reasonably necessary or advisable to carry out the intent and
purposes of this Agreement and the Collateral Agreements, including putting
Buyer in possession and operating control of the Assets.

  

ARTICLE VII
SURVIVAL AND INDEMNIFICATION

 

7.1.         Survival of Representations and Warranties. The representations and
warranties of Buyer and Seller contained in this Agreement or in any other
certificate, writing or agreement delivered pursuant hereto or in connection
herewith shall the survive the Closing Date for one (1) year, except (i) as to
any matter as to which a good faith claim has been submitted in writing to the
other Party describing the claim in reasonable detail before such date and
identified as a claim for indemnification pursuant to this Article VII; and (ii)
as to any matter which is based successfully upon fraud with respect to which
the cause of action shall expire only upon expiration of the applicable statute
of limitations.

 

7.2.         Obligations of Seller. Subject to the other terms and conditions of
this Article VII, Seller shall indemnify, defend and hold harmless Buyer and its
members, officers, employees, affiliates, agents, representatives and permitted
assigns, from and against any and all liabilities, losses, damages, costs and
expenses (including reasonable attorney’s fees and costs) (collectively,
“Losses”), directly or indirectly, as a result of, in connection with, or based
upon or arising from any of the following: (i) any inaccuracy in or breach or
non-performance of any of the representations, warranties, covenants or
agreements made by Seller in this Agreement or any Collateral Agreement; (ii)
the failure of Seller to perform fully any covenant, provision or agreement to
be performed or observed by it pursuant to this Agreement or any Collateral
Agreement; (iii) any other matter as to which Seller in other provisions of this
Agreement or any Collateral Agreement has agreed to indemnify Buyer; or (iv) any
claims of Third Parties in respect of the Assets pertaining to the period prior
to Closing.

 

7.3.         Obligations of Buyer. Subject to the other terms and conditions of
this Article VII, Buyer shall indemnify, defend and hold harmless Seller and its
shareholders, directors, officers, employees, affiliates, agents,
representatives and permitted assigns from and against any and all Losses,
directly or indirectly, as a result of, in connection with, or based upon or
arising from any of the following: (i) any inaccuracy in or breach or
non-performance of any of the representations, warranties, covenants or
agreements made by Buyer in or pursuant to this Agreement or any Collateral
Agreement; and (ii) the failure of Buyer to perform fully any covenant,
provision or agreement to be performed or observed by it pursuant to this
Agreement or any Collateral Agreement.

 

7.4.         Limitations. Each Indemnified Party entitled to indemnification
hereunder shall take all reasonable steps to mitigate all losses, costs,
expenses and damages after becoming aware of any event which could reasonably be
expected to give rise to any Losses that are indemnifiable or recoverable
hereunder.

 

7.5.         Survival. This Article VII shall survive the Closing. The
obligations set forth in Sections 7.2 and 7.3 shall remain in effect until the
later of the one (1) year anniversary of the Closing. Any matter as to which a
good faith claim has been asserted by notice to the other Party that is pending
or unresolved at the end of any applicable limitation period set forth in
Section 7.1 shall continue to be covered by this Article VII notwithstanding any
applicable statute of limitations (which the Parties hereby waive) until such
matter is finally terminated or otherwise resolved by the Parties or by a court
of competent jurisdiction and any amounts payable hereunder are finally
determined and paid.

 



 6 



 

ARTICLE VIIII
TERMINATION

 

8.1.         Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time before the Closing, by mutual
written agreement of Seller and Buyer. If this Agreement is validly terminated
prior to the Closing, this Agreement will forthwith become null and void, and
there will be no liability or obligation on the part of Seller or Buyer (or any
of their respective officers, directors, employees, agents or other
representatives or affiliates).

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.1.         Notices. Except as otherwise provided herein or in a Collateral
Agreement, all notices and other communications hereunder and under the
Collateral Agreements shall be in writing and shall be deemed to have been duly
given upon receipt if (i) mailed by certified or registered mail, return receipt
requested, (ii) sent by a nationally recognized overnight delivery service
(receipt requested), fee prepaid, (iii) sent via facsimile with receipt
confirmed, or (iv) delivered personally, addressed as follows or to such other
address or addresses of which the respective Party shall have notified the
other.

 

(a)           If to Seller, to:

 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard

7th Floor

Sunny Isles Beach, FL 33160

Fax: (855) 633-3738

Attention: Marc Yahr

  

(b)           If to Buyer, to:

 

VMI Acquisitions, LLC

1005 Kane Concourse, Suite 207-05

Bay Harbour, FL 33154

Attention: Lyle Hauser

 

9.2.         Expenses. Except as otherwise provided in this Agreement or the
Collateral Agreements, each Party will pay its own costs and expenses, including
legal and accounting expenses, related to the transactions contemplated by this
Agreement and the Collateral Agreements, irrespective of when incurred.

 

9.3.         Entire Agreement. The agreements of Seller and Buyer, which is
comprised of this Agreement and exhibits hereto and the documents referred to
herein, including the Collateral Agreements, sets forth the entire agreement and
understanding between the Parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of this Agreement
and the Collateral Agreements.

 

9.4.         Waiver of Jury Trial. Both of the Parties irrevocably waives the
right to a jury trial in connection with any legal proceeding relating to this
Agreement or any of the Collateral Agreements or the enforcement of any
provision hereof or thereof.

 

9.5.         Governing Law; Prevailing Party. This Agreement and the Collateral
Agreements, and all claims or causes of action that may be based upon, arise out
of or relate to this Agreement or the Collateral Agreements shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to conflict of laws. Any action, suit, or proceeding arising out
of, based on, or in connection with this Agreement or the Collateral Agreements,
any document relating hereto or delivered in connection with the transactions
contemplated hereby, any statement, certificate, or other instrument delivered
by or on behalf of, or delivered to, any party hereto or thereto in connection
with the transactions contemplated hereby or thereby, any breach of this
Agreement or such other document, or the other transactions contemplated hereby
or thereby may be brought only in the state courts of the State of New York
located in New York City, or in the United States District Court for the
Southern District of New York and each party covenants and agrees not to assert,
by way of motion, as a defense, or otherwise, in any such action, suit, or
proceeding, any claim that it is not subject personally to the jurisdiction of
such court if it has been duly served with process, that its property is exempt
or immune from attachment or execution, that the action, suit, or proceeding is
brought in an inconvenient forum, that the venue of the action, suit, or
proceeding is improper, or that this Agreement or the Collateral Agreements or
the subject matter hereof and thereof may not be enforced in or by such court.
Each Party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or the Collateral Agreements by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
Party at the address in effect for notice under this Agreement and the
Collateral Agreements and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. The prevailing Party shall be entitled to recover from the
other Party its reasonable attorney’s fees and costs.

 



 7 



 

9.6.         Waiver. The rights and remedies of the Parties to this Agreement
and the Collateral Agreements are cumulative and not alternative. Neither the
failure nor any delay by any Party in exercising any right, power or privilege
under this Agreement or the documents referred to in this Agreement will operate
as a waiver of such right, power or privilege, and no single or partial exercise
of any such right, power or privilege will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by Law, (a) no claim or
right arising out of this Agreement or the Collateral Agreements can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other Party; (b) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given and will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure or noncompliance; and (c) no notice to or
demand on one Party will be deemed to be a waiver of any obligation of such
Party or of the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the Collateral
Agreements.

 

9.7.          Assignments; Successors. No Party may assign any of its rights
under this Agreement or any Collateral Agreements without the prior written
consent of the other Party hereto or thereto. Subject to the preceding sentence,
this Agreement and the Collateral Agreements will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties.

 

9.8.         Severability. If any provision of this Agreement or the Collateral
Agreements is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement and the Collateral
Agreements will remain in full force and effect; provided, that the court making
such determination shall have the power to and shall, subject to the discretion
of such court, reduce the scope, duration, area or applicability of such
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable provision with a provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision.

 

9.9.         Specific Performance. Each Party recognizes and affirms that in the
event of breach by it of any of the provisions of this Agreement, money damages
would be inadequate and the other Party would have no adequate remedy at law.
Accordingly, each Party agrees that the other Party shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and each such Party’s obligations hereunder not only by an action or
actions for damages, but also by an action or actions for specific performance,
injunction and/or other equitable relief in order to enforce or prevent any
violations hereof.

 

9.10.      Incorporation of Exhibits. The exhibits identified and/or attached to
this Agreement are incorporated herein by reference and made a part hereof.

 

9.11.      Counterparts. This Agreement and the Collateral Agreements each may
be executed simultaneously in two or more counterparts, each of which will be
deemed to be an original copy hereof or thereof and all of which together will
be deemed, respectively, to constitute one and the same agreement. Counterparts
delivered by facsimile, e-mail or other electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Agreement.

  

[Signature Page Follows]

 



 8 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.



 



BUYER

 

VMI ACQUISITIONS, LLC

 

THE VANTAGE GROUP LTD., its Managing Member

 

 

SELLER

  

BESPOKE EXTRACTS, INC

 

/s/ Lyle Hauser /s/ March Yahr By: Lyle Hauser  

By: Marc Yahr



Title: Chief Executive Officer

 

Title: President and Chief Executive Officer



   



 9 



 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that pursuant to that certain Asset Purchase
Agreement dated as of March 9, 2018 (the “Asset Purchase Agreement”), Bespoke
Extracts, Inc., a Nevada corporation (the “Seller”), for and in consideration of
the agreements contained therein and other good and valuable consideration paid
to it by VMI Acquisitions, LLC, a Delaware limited liability company (the
“Buyer”), the receipt and sufficiency of which are hereby acknowledged, Seller
has granted, bargained, sold, transferred, conveyed and delivered and by these
presents does hereby bargain, grant, sell, transfer, convey, assign and deliver
unto Buyer, its successors and assigns, all right, title and interest of Seller
in and to the Assets (as such term is defined in the Asset Purchase Agreement).

 

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever.

 

Seller does for itself, its successors and assigns, covenant and agree to
warrant and defend the title to such Assets, unto Buyer, and it respective
successors and assign, against all and every person and entity.

 

This Bill of Sale is being delivered subject and pursuant to the terms and
conditions of the Asset Purchase Agreement; provided, the rights and obligations
of the Seller and Buyer set forth in the representations, warranties, covenants,
agreements and other terms and provisions of the Asset Purchase Agreement shall
be neither limited, altered or impaired nor enhanced or enlarged hereby or by
performance hereunder.

 

This Bill of Sale shall be subject to and construed and enforced in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.

 

[SIGNATURE PAGE FOLLOWS]

 



 



 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of March 9, 2018.

 



BESPOKE EXTRACTS, INC.             Name: Marc Yahr   Title: President and Chief
Executive Officer  

 

 

 

 



 

 